DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification Observations
In paragraph 10 (line 8) the specification refers to component 120.  It is believed that this should be component 110.  In paragraph 12 (line 14) the word "die" must be replaced with "dye".  Appropriate correction is required.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,227,139
Kram et al.
United States Patent 8,110,401
Duerr
United States Patent 10,638,645
Moen et al.
United States Patent 11,175,198
Jung et al.
United States Patent Application Publication 2011/0050123
Duerr et al.
United States Patent Application Publication 2014/0067268
Tunheim et al.
European Patent Application Publication 2380943
Berton

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, 11-14, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moen et al. in view of Berton and Tunheim et al.
With regard to claims 1, 11, and 20 Moen et al. teach an information handling system that has a liquid cooling system (reference item 120).  The liquid cooling system will circulate the liquid to one or more components of the information handling system.  The coolant for the liquid cooling system can include a water/ethylene glycol mixture.  Liquid coolant leaks can be detected such by using conductive sensors.  See at least column 4 (lines 11-24).  Furthermore, Moen et al. teach that the signals from the sensors are used to provide an indication that the liquid cooling system has a leak.  See at least figure 6.
Moen et al. do not mention using a fluorescent dye in combination with the liquid coolant.  From Berton it is already known to use a fluorescent dye (pyranine) in a liquid coolant where the liquid coolant comprises water and glycol.  This dye will fluoresce at a wavelength of about 512 nm when exposed to ultraviolet light.  Finally, Tunheim et al. it is known to provide an optical detector of a hazardous substance such as a dye.  See paragraph 21.  The dye is used to help determine if equipment is leaking.  The optical detector can include a light source (reference item 404) which can emit electromagnetic radiation in the ultraviolet wavelength.  See paragraph 25.  The detector can have a Fresnel lens (reference item 408) that focuses and helps direct the electromagnetic radiation towards a window (reference item 412).  The electromagnetic radiation passes through the window and interacts with the environment (reference item 300).  If the equipment has a leak then the environment will have dye that will fluoresce when interacting with the electromagnetic radiation.  This fluorescing light will be received by a detector (reference item 420) which, in combination with a processor (reference item 430) and other electronics will provide an indication that the equipment has a leak.   The detector can be a charge coupled device (CCD).  See paragraph 71.  Note also that Fresnel lenses can reflect light as well as refract light.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of (A) with the teachings of the admitted prior art with the teachings from Berton and Tunheim et al. in order to provide a fluorescing dye and an optical leak detector with a Fresnel lens for the predicable benefit of detecting if a leak has occurred in the liquid cooling system.  
With regard to claims 2 and 12 Moen et al. teach a controller coupled to the detectors and providing indications of a leak as seen in figure 6.
With regard to claims 3, 4, 13, and 14 one of ordinary skill would know that a controller would be connected to Tunheim et al.'s light source to control the operation of the light so that it emits light for a period of time (a first pattern) when it is desired to determine if a leak exists.  The light detector will, of course, be used to detect fluorescing light during this first pattern.
With regard to claims 7 and 17 official notice was previously taken that charge coupled devices (CCDs) are imaging sensors typically used on digital cameras.  As the applicant did not timely traverse the taking of official notice it is now factual prior art.  The use of a camera that has Tunheim et al.'s CCD would have been obvious in order to obtain an image of the leaking area so that a person can confirm the presence and size of the leak.  
With regard to claims 21-23 Tuheim et al.'s CCD would be integrated into a circuit board in order to actually allow the CCD to operate.  
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moen et al., Berton, and Tunheim et al. as applied to claims 1 or 11 above, and further in view of Duerr.
Moen et al., Berton, and Tunheim et al. teach using a fluorescing dye to detect leaks.  Moen et al., Berton, and Tunheim et al. do not mention using a combination of dyes. However, Duerr teaches that it is known to have a combination of dyes that fluoresce at different wavelengths.  This combination of dyes allows to determine if a coolant leak occurs when the coolant can be composed of different substances.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Moen et al., Berton, and Tunheim et al. with the teachings of Duerr in order to provide a plurality of dyes in the coolant so that one can detect a leak at least at two different wavelengths to provide confirmation that a leak has occurred.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moen et al., Berton, and Tunheim et al. as applied to claim 7 above, and further in view of Jung et al.	
Moen et al., Berton, and Tunheim et al. teach using sensors to detect leaks of a coolant used to cool an information handling system.  The sensors can be capacitive (Moen et al.) or light-based; i.e., camera-based (Tunheim et al.).  Moen et al., Berton, and Tunheim et al. do not mention using the camera to provide location information.  Jung et al., however, teach that it is known to provide leak location information for a sensor ("The management server 40 may transmit, to the plant manager device 30a, material leakage analysis information analyzed based on the sensing information, the response-to-error information, the location information of the material leakage sensor 10, and the structure information, and the material leakage analysis information may include the frequency of occurrence of errors according to a type, an age, and location of the structure").
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Moen et al., Berton, and Tunheim et al. with the teachings of Jung et al. in order to modify the leak sensor (camera-based sensor) to have location information for the predicable benefit of allowing a user to know which sensor and which location indicates a leak so that one does not have to manually inspect multiple areas.
Additional Prior Art
United States Patent Application Publication 2021/0116391 to Subrahmanyam et al. teach an information handling system (reference item 100) having a liquid cooling system as described in at least paragraphs 11 through 17.  The liquid cooling system will circulate the liquid to one or more components of the information handling system.  Subrahmanyam et al. further teach a coolant leak detector system having a light source such as a light emitting diode (LED) (reference item 301) for emitting light towards a component.  The coolant leak detector system also has one or more detectors (reference items 306_1 and 306_2) configured to detect light reflected/refracted from the component.  The photodetectors can operate to detect light of a specific color; i.e., a specific wavelength when the liquid coolant has a certain color.  See, for example, paragraphs 30 and 31.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855